Citation Nr: 0322998	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  00-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, fatigue, dizziness, and trembling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
blood disorder, a nerve disorder, and rashes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 24, 1978, to March 23, 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1999 rating decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied reopening the veteran's claims.  In a May 
2002 supplemental statement of the case (SSOC) the RO denied 
service connection for a blood disorder, identified as 
mycoplasma fermentans, high cholesterol, and microscopic 
cancer, secondary to biological, chemical, and radiation 
exposure, for a nerve disorder, identified as headaches, 
dizziness, vertigo, loss of balance, facial numbness, 
tingling scalp, hand, face, and feet, trembling, jerking, and 
convulsions, secondary to biological, chemical, and radiation 
exposure, for a thyroid disorder, including seizures, 
secondary to biological, chemical, and radiation exposure, 
for a rash, including leukocytic vasculitis, bloody and 
swollen legs, pneumococcal meningitis, and allergic reaction, 
secondary to biological, chemical, and radiation exposure, 
and for fatigue.

Although the RO adjudicated the issues of entitlement to 
service connection on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issues on the title page as whether new and material 
evidence has been received to reopen the claims.  


FINDINGS OF FACT

1.  In a June 1997 unappealed rating decision the RO denied 
service connection for a thyroid disorder, a blood disorder, 
a nerve disorder, rashes, headaches, fatigue, and dizziness 
on the basis that evidence did not show these disorders were 
related to service.  

2.  Competent evidence added to the record since the June 
1997 decision includes medical evidence relating present 
medical complications to service, bears directly and 
substantially upon the matters at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypothyroidism 
may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for headaches, 
fatigue, dizziness, and trembling may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a blood 
disorder, a nerve disorder, and rashes may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in February 2002 the RO notified the 
appellant and his accredited representative of the evidence 
necessary to substantiate his claims with identification of 
the parties responsible for obtaining pertinent evidence.  As 
the appellant has been kept apprised of what he must show to 
prevail in his claims, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a);  See Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen filed on or after August 29, 2001, and 
does not apply in the instant case.]

In a June 1997 rating decision the RO denied service 
connection for a thyroid disorder, a blood disorder, a nerve 
disorder, rashes, headaches, fatigue, and dizziness.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 .  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The evidence includes 
an October 2001 private medical opinion relating the 
veteran's present medical complications to service which was 
not of record at the time of the last final decision.  As 
that evidence addresses directly the basis for the prior 
denial of the veteran's claims, it is "new and material" 
and the claims must be reopened.


ORDER

The claim of entitlement to service connection for 
hypothyroidism is reopened.

The claim of entitlement to service connection for headaches, 
fatigue, dizziness, and trembling is reopened.  

The claim of entitlement to service connection for a blood 
disorder, a nerve disorder, and rashes is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The Board notes that the evidence of 
record includes vague private medical opinions relating 
present medical complications to service.  In light of the 
complex medical issues involved in this case, the Board finds 
an additional VA medical opinion is required prior to 
appellate review.

In October 2002, the Board undertook evidentiary development 
on these claims under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issues on appeal.  In accordance 
with an October 2002 development memorandum the Board 
obtained additional evidence, which has not been considered 
by the AOJ, and the veteran has not waived such 
consideration.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment he received for 
hypothyroidism, headaches, fatigue, 
dizziness, trembling, a blood disorder, a 
nerve disorder, and rashes since 
October 2001.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.  

2.  The veteran's claims file should be 
then be forwarded to an appropriate VA 
physician for review and an opinion as to 
whether it is likely as not that he has 
hypothyroidism, headaches, fatigue, 
dizziness, trembling, a blood disorder, a 
nerve disorder, or rashes that were 
incurred as a result of an incident of 
service.  The examiner should be informed 
that the veteran's claim of having been 
exposed to biological, chemical, and 
radiation experimentation has not been 
verified, but that service records show 
he was treated for pneumonia and an 
allergic rash due to penicillin from 
February 23, 1978, to March 7, 1978, and 
that he consented to having blood drawn 
as part of a medical research program in 
January 1978 (No further participation in 
a medical research program is 
documented.).  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
explain the rationale for any opinion 
given.

3.  The veteran's claim should be 
reviewed in light of all additional 
evidence received since the May 2002 SSOC 
(and in particular the evidence obtained 
by the Board).  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



